Per Curiam,
Section 7 of the act of June 24, 1895, provides inter aba that the Superior Court shall have exclusive and final appellate jurisdiction of all appeals which are now allowed to the Supreme Court in the five classes of cases respectively designated “ a,” “ b,” “ c,” “ d ” and “ e.” Class “ c ” embraces “ all other actions, claims or disputes of every kind, including distributions in the common pleas, at law or equity, whether originating therein or reaching that court by appeal or certiorari from a justice of the peace or alderman or magistrate, if the value of the real estate or personal property, or the amount of money really in controversy, in any single action or claim is not greater than one thousand dollars, exclusive of costs.” In addition to this, two other exceptions are specified in the clause, hut they have no bearing on the present case and need not be quoted. If “ the amount of money really in controversy in ” the case under consideration “ is not greater than one thousand dollars, exclusive of costs,” the Superior Court clearly has jurisdiction. The record shows that while the plaintiff, in his statement, claimed more than $1,000, his claim in this appeal is less than $1,000. On the trial, the learned judge submitted to the jury the question as to the amount of the plaintiff’s claim, and they rendered a verdict in his favor for $800, subject to tbe opinion of tbe court on the question of law reserved; and afterwards the court disposed of that question by entering judgment for the defendant non obstante veredicto. From that judgment plaintiff took this appeal and assigns for error the refusal of the court to enter judgment on the verdict for the amount ($800) *66found by tbe jury. He thus by his pleading limits his claim to that sum, and it follows that we have no jurisdiction.
It is therefore ordered that this appeal be remitted to the Superior Court, at the costs of the appellants, for hearing and decision.